Fourth Court of Appeals
                                           San Antonio, Texas
                                                November 20, 2019

                                               No. 04-19-00672-CR

                                               IN RE John CERDA

                                        Original Mandamus Proceeding 1

                                                      ORDER

Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza Rodriguez, Justice

       On October 16, 2019, this court issued an opinion dismissing relator’s petition for writ of
mandamus for lack of jurisdiction. On October 30, 2019, this court denied relator’s motion for
rehearing. On November 15, 2019, relator filed a “Motion for Rehearing En Banc.” After
considering the arguments raised by relator, the motion is hereby DENIED. Relator’s request for
publication and oral argument is also DENIED.

           It is so ORDERED on November 20, 2019.


                                                                             PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.